





CITATION: R. v. Murray, 2011 ONCA 174



DATE: 20110304



DOCKET: C51043 and C49408



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Juriansz JJ.A.



BETWEEN:



Her Majesty The Queen



Respondent



And



Mark Murray



Appellant



Mark Halfyard, for the appellant



Jason J. Wakely and Kandia A. Aird



Heard and endorsed: March 2, 2011



On appeal from conviction entered by Justice John McIsaac of
          the Superior Court of Justice, dated May 23, 2008.



APPEAL BOOK ENDORSEMENT



[1]

Assuming, without deciding, that the arrest of the appellant in the
    circumstances was unlawful, given the knowledge the police officers had, they
    were fully justified in taking control of the appellant and taking steps to
    ensure their safety as part of a lawful investigative detention. In this context,
    the police would have been entitled to conduct a protective pat-down search of
    the appellant. Had this been done, the officers would inevitably have
    discovered a digital scale in the appellants left pants pocket. They would
    also have felt a large bulge, soft in texture, in his right pants pocket. Further
    investigation would have revealed that the appellant had eight prior
    trafficking and/or possession convictions. In combination, this would have
    afforded the police ample reasonable grounds to arrest and search the
    appellant, at which point the drugs in his right hand pocket would have been
    discovered.

[2]

Thus, even if the police lacked reasonable grounds to arrest the
    appellant when and as they did, he would have been lawfully arrested in any
    event and the drugs seized. Consequently, the impact on the appellants
Charter
rights is minimal. Given that there is no finding that the police deliberately
    or flagrantly breached the appellants
Charter
rights and having regard
    to societys interest in an adjudication on the merits, the evidence in our
    view would have been admitted.

[3]

Accordingly, the appeal from conviction is dismissed.


